Case 16-13699-mdc   Doc -1 Filed 06/24/21     Entered 06/24/21 09:26:19   Desc
                    Exhibit Escrow Analysis   Page 1 of 4
                 Case 16-13699-mdc           Doc -1 Filed 06/24/21              Entered 06/24/21 09:26:19           Desc
                                             Exhibit Escrow Analysis            Page 2 of 4

            B. Escrow Reserve Requirements – RESPA/Federal law allows lenders to maintain a maximum of two months
               reserve in your escrow account, commonly referred to as a cushion. However, based on state, investor, or
               modification requirements your cushion requirement may be less than the Federal requirement. Your account has
               a monthly reserve requirement of 0 months.

            C. Escrow Surplus – The actual beginning balance on your account in Tables 3 and 4 is $1,370.08. According to
               the projections shown in Tables 3 and 4, your required beginning balance should be $0.01.

                 This means you have a surplus of $1,370.07. If your account meets minimum criteria defined below, we will send
                 a refund check for this surplus under separate cover for the full or partial refund¹.

                 Please be advised that this is not an attempt to collect any pre-petition debt, which we have previously claimed on
                 the Proof of Claim.

                 Your unpaid pre-petition escrow amount is $2,140.07. This amount has been removed from the projected starting
                 balance.

                 Your total refund is $1,370.07, which is determined by subtracting your required beginning escrow account
                 balance from your actual beginning escrow account balance. $1,370.08 - $1,539.99 = $1,370.07.

Table 3 below shows a detailed history of your escrow account transactions since your last analysis. An asterisk (*) indicates a
difference from a previous estimate in either the date or the amount. The letter E beside an amount indicates that the payment or
disbursement has not yet occurred but is estimated to occur as shown prior to the effective date of this new analysis. Please
note, if the payment or disbursement month shown in table 3 is the same month of this completed analysis and there is an
asterisk (*) or the letter E next to the amount, the disbursement or amount may have already occurred by the time you receive this
analysis statement and the actual amount may differ from the amount reflected below.

Table 3
                                                             Payments                    Disbursements
Month                     Description             Estimate           Actual        Estimate         Actual        Total Balance
History                   Beginning Balance                                                                           $5,268.73
June 2021                                           172.39           172.39 E           0.00           0.00   E         5,441.12
July 2021                                           172.39           172.39 E           0.00           0.00   E         5,613.51
August 2021               SCHOOL TAX                172.39           172.39 E           0.00       3,564.21   E         2,221.69
September 2021            HAZARD INS                172.39           172.39 E       1,024.00       1,024.00   E         1,370.08




Table 4 below shows a detailed projection of future estimated escrow activity of your escrow account transactions since your last
analysis as well as a projection of future escrow activity. The double asterisk (**) next to the required balance indicates the lowest
projected balance in the analysis. This low balance is used to determine the surplus or shortage in your escrow account at the
time of this analysis.

Table 4
                                                   Payments         Disbursements      Beginning          Required
Month                     Description              Estimate            Estimate         Balance            Balance
                          Starting Balance                                             $1,370.08             $0.01
October 2021                                          469.41                0.00        1,839.49            469.42
November 2021                                         469.41                0.00        2,308.90            938.83
December 2021                                         469.41                0.00        2,778.31          1,408.24
January 2022                                          469.41                0.00        3,247.72          1,877.65
February 2022                                         469.41                0.00        3,717.13          2,347.06
March 2022                                            469.41                0.00        4,186.54          2,816.47
April 2022                CITY TAX                    469.41            1,044.72        3,611.23          2,241.16
May 2022                                              469.41                0.00        4,080.64          2,710.57
June 2022                                             469.41                0.00        4,550.05          3,179.98
July 2022                                             469.41                0.00        5,019.46          3,649.39
August 2022               SCHOOL TAX                  469.41            3,564.21        1,924.66            554.59
September 2022            HAZARD INS                  469.41            1,024.00        1,370.07             0.00**



                                                             See reverse side
                 Case 16-13699-mdc          Doc -1 Filed 06/24/21             Entered 06/24/21 09:26:19        Desc
                                            Exhibit Escrow Analysis           Page 3 of 4
If you wish to send a written inquiry about your account or dispute any of the information on this statement, please send it to the
address listed below for Notice of Error/Information Request. If you send your Notice of Error/Information Request to any other
address, it may not be processed in accordance with the guidelines established by the Real Estate Settlement Procedures Act
(RESPA).

Important Mailing Addresses:
           General Correspondence                       Payment Remittance                  Notice of Error/Information Request
PO Box 65250 Salt Lake City, UT 84165-0250 PO Box 65450 Salt Lake City, UT 84165-0450     PO Box 65277 Salt Lake City, UT 84165-0277

                                                         ¹ Refund Information

Although our analysis determined an overage in your escrow account, a check may not be issued. This may be due to one or
more of the following.

    •      An overage refund that exceeds your current escrow balance may not be refunded in one check. Funds currently
          available and held in escrow will be refunded, but any remaining difference between the previous refund and the full
          refund will be sent once the funds become available in the escrow account. If the additional funds are not available in the
          escrow account within 30 days of this statement, please contact us to review your account to determine if any additional
          refund is available to be sent. The refund amount from statement is a projection of the funds that will be in your account
          in the future, not the amount of the funds that are currently in your account.
    •      Overages are not refunded when an account is delinquent. Please review your payment history and due date for your
          account. If it is 90 days or greater past due, an escrow refund will not be sent until the payments have been made. Once
          your mortgage payments are current, please request a refund of your escrow overage amount. Your refund amount may
          vary at that time from the amount listed on this statement as additional escrow activity may change the amount eligible for
          a refund.


If your account is set up on a monthly automatic withdrawal payment option, your monthly payment withdrawal amount will be
updated according to the adjusted payment above once the escrow analysis becomes effective. If you have any questions or
concerns, please contact our Customer Service Department. Our toll-free number is 800-258-8602 and representatives are
available Monday through Thursday between the hours of 8 a.m. and 11 p.m., Friday from 8 a.m. to 9 p.m., and Saturday from 8
a.m. to 2 p.m., Eastern Time. You may also visit our website at www.spservicing.com.

Sincerely,

Select Portfolio Servicing, Inc.

   Esta carta contiene información importante concerniente a sus derechos. Por favor, traduzca esta carta. Nuestros
representantes bilingües están a su disposición para contestar cualquier pregunta. Llamenos al numero 800-831-0118 y
                                            seleccione/marque la opción 2.

        This information is intended for informational purposes only and is not considered an attempt to collect a debt.




                                                           See reverse side
Case 16-13699-mdc   Doc -1 Filed 06/24/21         Entered 06/24/21 09:26:19   Desc
                    Exhibit Escrow Analysis       Page 4 of 4




                               See reverse side
